Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a This application is a 371 of PCT/IB2019/054607 05/16/2019
which claims benefit of 62/675,247 05/23/2018, and the foreign application:
ITALY 102018000006105 06/07/2018.
2.   	 Claims 1-10 and 18-24 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 3-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 1 of Kerns et al. US 10,272,095, and over claim 1  of Kerns et al. US 10,485,806.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a compound of formula (I), i.e.,

    PNG
    media_image1.png
    214
    242
    media_image1.png
    Greyscale
, wherein B is benzotriazolyl or phenyl, D is -C(O)OH, R1 or R2 is hydrogen or alkyl, and A is tetrahydrobenzoxazepinyl, see claim 1. Dependent claims 3-10 further limit the scope of compounds, i.e., specific compounds or compositions and treated diseases including Parkinson’s disease  in claims 3-10.
Kerns et al. ‘095 claims a compound of formula (I), i.e.,

    PNG
    media_image2.png
    190
    257
    media_image2.png
    Greyscale
, wherein B is benzotriazolyl or phenyl, D is 
-C(O)OH, R1 or R2 is hydrogen or alkyl, n is 1 or 2, and A is tetrahydrobenzoxazepinyl, see column 244.
Kerns et al. ‘806 claims methods for treating Parkinson’s disease  using a compound of formula (I), i.e.,

    PNG
    media_image2.png
    190
    257
    media_image2.png
    Greyscale
, wherein B is benzotriazolyl or phenyl, D is 
-C(O)OH, R1 or R2 is hydrogen or alkyl, n is 1 or 2, and A is tetrahydrobenzoxazepinyl, see column 244.
The difference between instant claims and Kerns et al. ‘095 and ‘806 is that the variable n of Kerns et al. ‘095 and ‘806 is 1 or 2, while the instant claims represent 1 at the same position. 
One having ordinary skill in the art would find the claims 1 and 3-10 prima facie
obvious because one would be motivated to employ the compounds/ compositions and methods of use of Kerns et al. ‘095 and ‘806 to obtain instant invention. 
The motivation to make the claimed compounds/compositions and methods of use derived from the known compounds/compositions and methods of use of Kerns et al. ‘095 and ‘806 would possess similar activity to that which is claimed in the reference.
4.	Claims 2 and 18-24 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629           




August 01, 2022